Exhibit 10.12




Term Sheet – Peter deSilva (“Executive”)
Certain capitalized terms used in this Term Sheet have the meanings set forth in
Schedule A.




Position:
President, Retail Distribution



Areas of Responsibility:
Retail Sales/branch network, Investor Services, Guidance, Designated Brokerage
and Fixed Income Sales, Product, e-Commerce, Retail Strategy and Operations



Effective Date:
Upon TD Ameritrade/Scottrade deal close



Reporting to:
Tim Hockey, President and CEO



Compensation Target
Base Salary
 
$
650,000


 
 
Target Bonus *
 
$
2,000,000


 
 
Target Bonus Cash Component
 
$
1,000,000


 
(50)%
Target Bonus Equity (PSU) Component
 
$
1,000,000


 
(50)%
 
 
 
 
 
Total Annual Compensation Target
 
$
2,650,000


 
 



*For FY2017 bonus incentive pro-rated for actual time worked during the Fiscal
Year (approximately 3/52)


One Time Equity Award:
$1,000,000 Restricted Stock Units consisting of two awards:

•
$500K 3 year cliff vesting

•
$500K 5 year cliff vesting



Share Ownership Requirement:
5 (five) times base salary





Perquisites/Club Memberships:
N/A



 
Vacation:
200 hours of Paid Time Off annually to accrue in accordance with TD Ameritrade
PTO Accrual Schedule.





Retirement Programs:
401(k) – Employer match plus annual profit sharing





Health and Welfare Plans:
TD Ameritrade Benefits Plan Coverage.





Boards:
Board membership(s) for not-for-profit organizations permissible















1



--------------------------------------------------------------------------------





Termination:
In the event of Executive’s termination (i) by the Company without Cause; or
(ii) by Executive for Good Reason; and in both cases other than for death or
disability, Executive will be entitled to severance benefits as follows, subject
to execution of Separation and Release of Claims Agreement as provided by the
Company:

    
•
Continued payment of Base Salary for twelve (12) months

•
Cash bonus payment equal to $1,000,000 [twelve (12) months] Target Bonus Cash
Component

•
COBRA coverage for eighteen (18) months; employer portion of premiums paid by
TDA for first six (6) months

•
Pro-rata vesting of awarded but unvested equity in the event of (i) or (ii)
above, or continued vesting in the event of that the qualifying termination is
within 12 months after a Change in Control, of all prior equity grants subject
to the terms of the applicable participation agreements (including any
requirement to satisfy applicable performance goals) and as outlined in the TD
Ameritrade 1996 LTIP Plan.



All payments and benefits are intended to be exempt from, or comply with, Code
section 409A and this term sheet will be interpreted accordingly. If the Company
reasonably determines that Code Section 409A will result in the imposition of
additional tax to an earlier payment of any severance or other benefits
otherwise due to Executive on or within the 6 month period following Executive’s
termination, the severance benefits will accrue during such 6 month period and
will become payable in a lump sum payment on the date 6 months and 1 day
following the date of Executive’s termination. All subsequent payments, if any,
will be payable as provided above. Any severance payments will be subject to
applicable withholdings. In no event will the Company pay or reimburse Executive
for any taxes or other costs owed by the Executive on account of the payments
and benefits from this term sheet.


Other Agreements:
All terms of the Associate Agreement dated September 7, 2017 by and between
Executive and TD Ameritrade are hereby incorporated by reference.    



Continuing Obligations:
Executive to remain bound by obligations of Non-Competition and Non-Solicitation
for the 24-month period following termination of employment for any reason,
except as expressly provided.



Nothing herein is intended to alter the “at-will” nature of Executive’s
employment. However, as described in this Term Sheet, Executive may be entitled
to severance benefits depending on the circumstances of Executive’s termination
of employment.
    
AGREED AND ACCEPTED:    
    
Peter J. deSilva
 
Tim Hockey
/s/ PETER J. DESILVA
 
/s/ TIM HOCKEY
Date
 
Date
September 18, 2017
 
September 18, 2017



2



--------------------------------------------------------------------------------





Schedule A


CERTAIN DEFINITIONS AND OTHER ADDITIONAL TERMS




As used in this Term Sheet, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:


“Base Salary” means Executive’s annual rate of base salary during the Term.


“Cause” means (i) the failure by Executive to substantially perform his duties,
other than due to illness, injury or disability, which failure continues for ten
days following receipt of notice from the Company specifying such failure; (ii)
the willful engaging by the Executive in conduct which is materially injurious
to the Company, monetarily or otherwise; (iii) misconduct to the extent that in
the reasonable judgment of the Company, Executive’s credibility or reputation no
longer conforms to the standard appropriate for the Company’s executives; or
(iv) Executive’s breach of any restrictive covenants to which he is subject.


“Change in Control” has the same meaning as under the Company’s Long-Term
Incentive Plan(“LTIP”), which is the Company’s stockholder-approved equity
compensation plan.


“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and guidance thereunder.


“Company” means TD Ameritrade Holding Corp.


Forfeiture Events. The Administrator may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, fraud, breach of a fiduciary duty, restatement of
financial statements as a result of fraud or willful errors or omissions,
termination of employment for cause, violation of material Company and/or
Subsidiary policies, breach of non-competition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company
and/or its Subsidiaries. (Capitalized terms have the same meaning as under the
LTIP.)


“Good Reason”. Executive may terminate his employ for Good Reason by providing
90 days prior written notice to the Company. Good Reason means (i) Executive is
no longer a member of the SOC, the SOC continues to exist in its then current
form or through a replacement committee and Executive is not offered a position
in any replacement committee of an equal level of responsibility; provided that,
in either event at the Company’s discretion, the Executive remains employed for
a minimum of three months from the date of notice of termination for Good Reason
and assists in an orderly transition of duties, (ii) a material reduction in
Executive’s Base Salary or Target Bonus (provided that it will not be Good
Reason if Executive’s Base Salary and/or Target Bonus are reduced by a total of
no more than 15% so long as similar reductions also apply to substantially all
other members of the SOC or replacement committee); or (iii) the failure of the
Company within ten (10) days following notice from Executive to provide or cause
the provision of any of the compensation or benefits provided to Executive in
the Offer Letter dated September 7, 2017 attached hereto.
    
“No Solicitation; No Competition”. During your employment and for a period of
twenty-four (24) months after the termination of employment, for any reason
whether voluntarily or involuntarily, Executive will not, directly or
indirectly, whether as an associate, agent, employee, broker, consultant,
independent contractor, owner, partner or otherwise, (i) solicit for yourself or
others, or advise or recommend to any other person that that person solicit,
divert, accept, or conduct securities sales transactions from or on behalf of,
any customer of the Company, for the purpose of obtaining the business of that
customer in competition with the Company; or (ii) employ, solicit for
employment, or advise or recommend to any other person that that person solicit
for employment or employ in competition with the Company, any person employed by
the Company in a Competitive Business. For purposes of


3



--------------------------------------------------------------------------------





this Paragraph “in competition with the Company” means working for yourself,
another entity, or a customer of the Company, whether as an associate, agent,
employee, broker, consultant, independent contractor, owner, partner or
otherwise, in a Competitive Business.


During your employment and for a period of twenty-four (24) months following the
termination of employment for any reason, Executive will not, directly or
indirectly, have any ownership interest in or participate in the management or
operation of any entity that, as of the termination date, is engaged in any
activities or which offers products or services which are or may be deemed
competitive with those products or services offered by the Company (a
“Competitive Business”), unless otherwise expressly approved in writing by the
Company. The term “Competitive Business” is further defined as a business within
any state in the United States and Asia where the Company conducts business (as
an owner, partner, stockholder, holder of any other equity interest, or
financially as an investor or lender, or in any capacity calling for the
rendition of personal services or acts of management, operation or control)
providing brokerage, advisory, custodial and wealth management services to the
public, including but not limited to, services, products and technology to
support retail (long term investor or active trader) or institutional trading
and investing platforms, and Registered Investment Advisor custodial business
products and services, and also include any such other business formally
proposed to be offered to the public by the Company during the twelve (12) month
period immediately prior to the termination date. Notwithstanding the foregoing
definition, the parties agree that employment by or investment in a banking
institution does not constitute a violation of the provisions hereof as long as
Executive does not have any direct supervisory or other responsibility in
connection with any business of the banking institution which falls with the
definition of Competitive Business set forth above and the Competitive Business
aspect of the banking institution is diminimis as compared to its core business
in terms of revenue and/or resources. Furthermore, this paragraph shall not be
construed to prohibit Executive from owning less than three percent (3%) of the
securities of a corporation which is publicly traded on a securities exchange or
over-the-counter. In the event that any of the provisions of this section should
ever be deemed to exceed the scope and duration limitations permitted by
applicable laws, then such provisions will and are hereby reformed to the
maximum limitations permitted by applicable law. Notwithstanding anything to the
contrary contained in this paragraph, the twenty-four (24) month non-compete
restriction period set forth in this paragraph will be reduced to twelve (12)
months in the event that Executive voluntarily chooses to terminate his
employment for reasons that do not entitle him to any severance, or other
payments or continuing benefits from the Company which have not vested as of the
date of voluntary termination. For purposes of clarity, the non-solicit
provision above will not change.


“Non-Disclosure of Confidential Information”, “Rights to Work Product” shall
have the meanings set forth in the Associate agreement.




In the event that any provisions of this Schedule should ever be deemed to
exceed the time, geographic or occupational limitations permitted by applicable
laws, then such provisions will and are hereby reformed to the maximum time,
geographic or occupational limitations permitted by applicable law.
    

    


4

